Per Curiam,
The legal title to the premises in question never was in Alex. McKee. It was claimed, however, that the equitable title was in him by reason of a resulting trust. Such trust must result from the payment of the purchase money or by a fraud in obtaining the title. It was not pretended that the money was paid by Alex. McKee, or that his money was used in the transaction. It was not disputed that Jos. McKee paid for it with his own money. Nor are we able to see that any such fraud was practiced by the latter in obtaining the title as would make him a trustee ex-maleficio.
We think the learned judge below was right in excluding the declarations of Alex. McKee made after the sheriff’s sale. The defendant’s title could not be affected in this manner.
Judgment affirmed.